  Case 18-30765        Doc 41  Filed 01/15/19 Entered 01/15/19 11:39:11                Desc Main
                                 Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                         DISTRICT OF MASSACHUSETTS (SPRINGFIELD)

In re:                                                  Chapter 7
Kathleen Guevin a/k/a                                   Case No.: 18-30765
Kathleen Whitworth
       Debtor
___________________________________/

STIPULATED ORDER RE: MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                PURSUANT TO 11 U.S.C. SECTION 362

       Now come GMAT Legal Title Trust 2013-1, U.S. Bank National Association, as Legal

Title Trustee (together with its predecessors, successors, affiliates, principals, and assigns

"Creditor”) and The Chapter 7 Trustee, and by and through their attorneys, stipulate and agree

that it is ORDERED that the Motion of Creditor for Relief From Stay is allowed and Creditor is

granted relief from the automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its successors

and assigns, may proceed to exercise its rights pursuant to the Note and Mortgage and applicable

state and federal law regarding real property known and numbered as 57 Bonair Avenue, West

Springfield, MA 01089. The effective date of this order shall be stayed until February 18, 2019.

The provisions of FRBP 4001(a)(3) are waived.

       At _________________________ this _____ day of ______________, 2019.


                                                    ______________________________________
                                                    U.S. BANKRUPTCY JUDGE

Creditor                                               The Chapter 7 Trustee
By its attorneys,                                      By his attorney,

/s/ Joseph M. Dolben                                  /s/ Steven Weiss
Joseph M. Dolben, Esq. 673113                         Steven Weiss
Marinosci Law Group, P.C.                             Shatz, Schwartz & Fentin, P.C.
275 West Natick Road, Suite 500                       1441 Main Street, Suite 1100
Warwick, RI 02886                                     Springfield, MA 01103
Telephone: (401) 234-9200                             Telephone: (413) 737-1131
jdolben@mlg-defaultlaw.com                             sweiss@ssfpc.com
